Citation Nr: 1505056	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  08-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a dental condition, for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran testified at a September 2009 Board hearing before the undersigned. 

In September 2012, the Board issued a decision denying the Veteran's claim for service connection for a dental condition, for treatment purposes.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims.  In April 2014, the Court issued a Memorandum Opinion setting aside the September 2012 Board decision and remanding the claim for further proceedings consistent with the Opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that another VA examination and opinion is necessary prior to adjudication of the Veteran's claim.

In this case, the evidence has established that during basic training, while engaged in a bayonet drill, the Veteran was struck in the mouth with the butt of a rifle.  He sought treatment, but due to infection following the trauma, two teeth, #24 and #25, had to be extracted.

The Veteran maintains that this dental trauma lead to loss of teeth and bone loss of the mandible and has caused him difficulty when wearing dentures.  He alleges that in removing teeth #24 and #25 and preparing the location for a prosthetic, dentists in service excessively filed the lower jaw.  This resulted in a poor fitting partial that damaged other teeth, causing tooth decay and leading to a slippery slope ending with full dentures of the lower jaw and partial dentures of the upper jaw.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  For the loss of teeth due to the loss of substance of the body of the maxilla or mandible, compensation is awarded when the lost masticatory surface cannot be restored by suitable prosthesis.  These ratings apply only when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, Note to Code 9913. 

In December 2009 and in June 2012, VA examinations and opinions were obtained on the matter.  Both examiners were in agreement that the Veteran's loss of teeth #24 and #25 were the result of trauma to the mouth sustained in service.  The examiners then explained that the bone loss on the bottom right, known as mandibular ridge resorption, was not, despite the Veteran's contentions, due to "bone filing" in service.  Rather, it was explained, once teeth had been removed from the jaw (or alveolar bone), that bone would shrink.  Because the teeth were removed from the bottom right side over 40 years ago, it was not uncommon to see atrophy and more resorption in that area due to the time passed.  Thus, the current loss of mandibular bone was due to the natural resorption process of tooth removal from the jaw, rather than from filing the jaw following removal of teeth #24 and #25 for placement of the denture in service.  The examiners also explained that, with regard to "bone filing," it was commonplace to smooth out sharp ridges of the bone during tooth extraction to better the healing process and for a more comfortable fit for a future denture.  Moreover, the filing did not lead to the loss of other teeth.  The Veteran's loss of additional teeth was due to extensive periodontal disease.

As stated in the Memorandum Opinion, however, despite the VA opinions already obtained, the question still remains as to whether the trauma to and the removal of teeth #24 and #25, on their own, led to the Veteran's current uneven bone loss of the right lower mandible.  Although the Veteran had many teeth removed in service due to extensive tooth decay, it is unclear whether the isolated removal of these particular teeth, #24 and #25, prior to removal of the decayed teeth later on, caused his eventual uneven bone loss or resorption.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's current dental disability.  The examiner should review the Veteran's claims file.  All opinions reached should include a thoroughly explained rationale. 

The examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the in-service removal of teeth #24 and #25 (which was accomplished due to trauma to the mouth) led to the Veteran's current uneven bone loss of the mandible, also termed as uneven resorption.  The examiner should review the service treatment records and take into consideration that the Veteran had many other teeth removed in service due to tooth decay at times other than the removal of teeth #24 and #25, and should determine whether the timing of such removal, that the Veteran had teeth #24 and #25 removed aside from the decayed teeth, caused or aggravated the Veteran's current uneven bone loss.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.




The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




